Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 16, 2018

The Court of Appeals hereby passes the following order:

A18A1307. BRANDON E. JACKSON v. ARTIS SINGLETON, WARDEN.

      Brandon E. Jackson, a prisoner, filed a civil action against Warden Artis
Singleton in Lee County. After the trial court denied Jackson’s request to proceed in
forma pauperis, he paid the requisite filing fee. Jackson subsequently sought the
reimbursement of his filing fee. After the trial court denied his request, Jackson filed
the instant direct appeal. We, however, lack jurisdiction for two reasons.
      First, because Jackson is incarcerated, his appeal is controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an
appeal of a civil action filed by a prisoner “shall be as provided in Code Section
5-6-35.” And under OCGA § 5-6-35, the party wishing to appeal must file an
application for discretionary appeal to the appropriate appellate court. Because a
prisoner has no right of direct appeal in civil cases, we lack jurisdiction to consider
Jackson’s direct appeal from the trial court’s order. See Jones v. Townsend, 267 Ga.
489 (480 SE2d 24) (1997).
      Second, the trial court order denying Jackson’s request for reimbursement of
funds was not a final order, as his underlying civil action against Warden Artis
Singleton remains pending below. A party seeking appellate review from an
interlocutory order must follow the interlocutory application procedure set forth in
OCGA § 5-6-34 (b), which includes obtaining a certificate of immediate review from
the trial court. Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996). Jackson’s
failure to follow the proper appellate procedure deprives us of jurisdiction over this
appeal.
      For the foregoing reasons, this appeal is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/16/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.